                                          Case 3:21-cv-04592-WHO Document 4 Filed 08/04/21 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     CARL A.R. HITLER,                               Case No. 21-cv-04592-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   5                   Plaintiff,                        ORDER OF DISMISSAL
                                   6             v.
                                   7
                                         PEOPLE OF THE UNITED STATES,                    Dkt. No. 1
                                   8                   Defendant.
                                   9

                                  10
                                              After plaintiff filed an “ex parte motion for summary judgment” as his initial filing,
                                  11
                                       the Clerk sent him notices him to (i) pay the filing fee or file an application to proceed in
                                  12
                                       forma pauperis (IFP); and (ii) file a complaint on this Court’s form. Plaintiff has not
Northern District of California
 United States District Court




                                  13
                                       complied with the Clerk’s Notices nor responded in any way. Accordingly, this federal
                                  14
                                       civil rights action is DISMISSED (without prejudice) for failing to comply with the
                                  15
                                       Clerk’s Notices and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  16
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  17
                                       such motion must contain (i) a complete application to proceed IFP (or full payment for
                                  18
                                       the $402.00 filing fee); and (ii) a complaint on this Court’s form.
                                  19
                                              Plaintiff’s ex parte motion for summary judgment is DENIED. (Dkt. No. 1.)
                                  20
                                              The Clerk shall terminate all pending motions, enter judgment in favor of
                                  21
                                       defendant, and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: August 4, 2021
                                  24                                                     _________________________
                                                                                         WILLIAM H. ORRICK
                                  25                                                     United States District Judge
                                  26
                                  27
                                  28
